The decision of the court below is reversed on the ground that the stipulation that the claimant, who was local inspector, should exercise the functions of his office of special inspector of foreign steam vessels “without additional compensation” was invalid under the statute prescribing the salary he should receive, was against public policy, and imposed no legal obligation upon him; and that the mere failure of the appointee to demand, his salary as such officer until after he had ceased to be local inspector was not in law a waiver of his right to the compensation fixed by the statute.
■ Mr. Justice Harlan
delivered the opinion of the Supreme Court May 27, 1901.
The Chief Justice, Mr. Justice Brown, Mr. Justice Peck ham, and Mr. Justice McKenna dissented.